Concurring- Opinion or
Frear, C.J.
I concur in general in the reasoning and conclusions of the foregoing opinion.
It is true, as held in Lawrence Mf'g Co. v. Janesville Mills, 138 U. S. 552, that “where a party returns to a court of chancery to obtain its aid in executing a former decree, it is at the risk of opening up such decree as respects the relief to be granted on the new bill,” but that does not mean-that the former decree should be opened up in all cases. As a rule it is not opened up where, as here, so long a time has elapsed since it was made and where no fraud is alleged in obtaining it and where it is not incomplete and where it was adversary and not by consent. The case just cited from the Federal Supreme Court was brought to piece out a decree that was both incomplete and by consent. As the court said: “The prior decree was the consequence of the consent and not of the judgment of the court, and this being so, the court had the right to decline to treat it as res adjudicata.” And in Buchanan v. Knoxville & O. R. Co., 71 Fed. Rep. 324, *664the United States Circuit Court of Appeals for the Sixth Circuí t distinguished that case, and, after pointing out that it was a case to piece nut an incomplete consent decree and quoting from it. the language above quoted herein, said: “That is a very different case from that of a party who stands on a complete decree, and seeks no other benefit or advantage than that which is due by the general law from a former judgment.” In the present case it would be practically impossible, owing to lapse of time and the deaths of witnesses, to go- into the merits of the former decree, and the plaintiff and its predecessors have been in possession and enjoyed the benefits of that decree without question for more than forty years.
The question whether the guardian or the minors should have been made parties and served in the former case can hardly be said to be involved. We may assume not only, as was perhaps held by implication in Meek v. Aswan, 7 Haw. 750, that it would have been correct practice to have made the minors defendants and to have served them, but also that it was incorrect practice to make the guardian the party defendant and serve him alone. Still, if that is only a question of error, and not of jurisdiction, it cannot be raised on a collateral attack. There can be no doubt that this attack is collateral. The only question, therefore, is whether the court in the former case merely committed error or was entirely without jurisdiction, whether the decree was absolutely void or merely voidable on direct attack. The Meek case was one of direct attack and the court seemed to intimate that the irregularity complained of, if well founded, was one of error rather than of jurisdiction. In McAnear v. Epperson, 54 Tex. 220, in which a judgment was attacked collaterally on the ground that it was void because no service had been made on the minor defendants, the court, said: “After a -careful and extended examination o-f many cases in addition to those cited by counsel, in which the judgments in adversary proceedings, like the one now under consideration, were sought- to to be set aside because the minor defendants, although represented by guardians ad litem, had not been personally cited, we indorse this remark of Judge Hitchcok’s in Robb v. Irwin: *665‘Much is said in the books upon the subject. But I apprehend it will be found upon examination that decrees entered under such circumstances are generally, if not universally, holden to be voidable, not void.’ 15 Ohio, 699; Preston v. Dunn, 25 Ala., 507; Nelson v. Moon, 3 McLean’s C. C., 319; Day v. Kerr, 7 Mo., 426; Sheldon v. Newton, 3 Ohio St., 504. *_* * * * "We are of opinion, upon the weight of authority, that a failure to cite the minor defendants personally in suit No. 2103, they having been defended by a guardian ad litem, however sufficiently erroneous to have, caused a reversal of the judgment against them on direct proceedings, was not such fatal defect as would render the judgment absolutely void, so that it can be successfully impeached on a collateral attack.’’ In Dampicr v. McCall, 78 Ga. 687 (3 S. E. 563), the court went so far as to decline to interfere even on direct attack where service had been made on the guardian alone. See also as bearing on this general question, Smith v. McDonald, 42 Cal. 484; Lessee v. Lowe, 18 Ch. 368; McFarland v. Febiger’s Heirs, 7 Oh. 198; White v. Albertson, 14 N. C. 241; Gotendorf v. Goldschmidt, 83 N. Y. 112; Doc v. Litherberry, 4 McClean 442; Ankeny v. Blackiston, 7 Or. 407; Jongsma v. Pfiel, 9 Ves. 357; 1 Dan. Ch. Pl. & Pr. 444, note 6. It is true these cases relate to the question of service of process rather than to that of parties of record, but the former would seem to be the more important of the two questions. If the principle contended for is correct, it would seem quite as important that the minors should be personally served as that the defendant should be “A, minor, by B, guardian” instead of “B, guardian, for A, minor.” No instance has been cited in which a decree made under either of these circumstances has been held void on collateral attack. The question is not whether Meek v. Aswan shall be followed or whether the matter is stare decisis in view of the former practice. To hold that the question is one of error rather than of jurisdiction, and so that the decree is not subject to collateral attack, is in entire harmony with the decision in Meek v. Aswan; and former practice, as regarded in a number of the cases above cited, greatly emphasizes the pro*666priety of upholding former decrees as far as possible under circumstances like the present.